         Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 1 of 35



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                              NORTHERN DIVISION

CHRISTOPHER ALLEN                      )
4613 S Maze Drive                      )
Muncie, IN 47302                       )
                                       )
            AND                        )
                                       )
NICOLE ALLEN                           )
4613 S Maze Drive                      )
Muncie, IN 47302                       )
                                       )
            Plaintiffs,                )
                                       )
                                                                      1:20-cv-3269
            v.                         )                  Civil No.
                                       )
PPE CASINO RESORTS MARYLAND, LLC )
DBA Maryland Live! Casino.             )
7002 Arundel Mills Circle              )
Hanover, MD 21076                      )
                                       )                 JURY TRIAL DEMANDED
            Defendant.                 )
______________________________________ )

                                      COMPLAINT

       Plaintiffs Christopher Allen (“Mr. Allen”) and Nicole Allen (“Mrs. Allen”)

(collectively “Plaintiffs”), by and through their attorney, David Baña, bring this action

against Defendant PPE Casino Resorts Maryland, LLC – DBA Maryland Live! Casino

(“Defendant” or “Casino” or “Company” or “Maryland Live!”) to redress unlawful

discrimination in employment pursuant to Title VII of the Civil Rights Act of 1964 and

Title I of the Civil Rights Act of 1991, and in support thereof state as follows:

                              NATURE OF THE ACTION



                                              1
            Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 2 of 35



       1.       Through this action, Plaintiffs seek injunctive relief, compensatory and

punitive damages, back pay, front pay, interest on back pay, and reasonable attorney’s

fees and costs arising from the severe and pervasive sexual and racial harassment Mrs.

Allen endured at the hands of the Company’s VIP player and the subsequent termination

from employment suffered by both Plaintiffs in retaliation for engaging in protected

activity.

                                         PARTIES

       2.       Plaintiff Christopher Allen (White) is an adult male who currently resides

in Muncie, Indiana.

       3.       Plaintiff Nicole Allen (White) is an adult female who currently resides in

Muncie, Indiana.

       4.       Mr. Allen and Mrs. Allen are husband and wife.

       5.       Defendant PPE Casino Resorts Maryland, LLC is a limited liability

company organized under the laws of the State of Maryland with its principal place of

business located in Hanover, Maryland.

       6.       PPE Casino Resorts Maryland, LLC operates the Maryland Live! Casino

adjacent to Arundel Mills Mall.

       7.       At all relevant times, PPE Casino Resorts Maryland, LLC has been an

active Maryland LLC continuously doing business and has employed at least 15

employees in the State of Maryland.

       8.       At all relevant times, PPE Casino Resorts Maryland, LLC has engaged in

commerce both inside and outside of the State of Maryland.

                                             2
            Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 3 of 35



       9.       At all relevant times, Defendant has been an employer engaged in an

industry affecting commerce within the meaning of Sections 701(b), (g), and (h) of Title

VII, 42 U.S.C. §§ 2000e (b), (g), and (h).

                              JURISDICTION AND VENUE

       10.      This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1331 because this action is brought pursuant to Title VII of the Civil Rights Acts of

1964, as amended, 42 U.S.C. § 2000e et seq. and Title I of the Civil Rights Act of 1991,

42 U.S.C. § 1981a.

       11.      Personal jurisdiction is proper because Defendant conducts business in the

State of Maryland.      Venue is proper in this District because Plaintiffs worked for

Defendant at a facility located in this District and because Defendant’s principal place of

business is located in this District.



                         ADMINISTRATIVE PREREQUISITES

       12.      Mr. Allen has satisfied all administrative prerequisites and fulfilled all

conditions precedent to instituting an action pursuant to Title VII by timely filing a

Charge of Discrimination with the U.S. Equal Employment Opportunity Commission’s

(“EEOC”) Baltimore Field Office regarding Defendant’s unlawful retaliatory conduct on

August 9, 2016.

       13.      On September 6, 2019 Defendant submitted a “substantive response” in the

form of a Position Statement to the EEOC responding to Mr. Allen’s Charge. The

Position Statement was eight (8) pages long, very detailed, and contained no less than 19

                                              3
         Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 4 of 35



exhibits. Many of the exhibits were documents created contemporaneously with the

events that gave rise to Mr. Allen’s cause of action.

       14.    While Defendant asserted that the EEOC’s lack of alacrity was

“unacceptable,” never once in their Position Statement did Defendant assert that they had

lost or destroyed documents or other evidence or that they have been unfairly prejudiced

— or prejudiced at all for that matter — in any way whatsoever.

       15.    The EEOC issued a Right To Sue Notice to Mr. Allen with a “Date Mailed”

date of August 19, 2020.

       16.    Mrs. Allen has satisfied all administrative prerequisites and fulfilled all

conditions precedent to instituting an action pursuant to Title VII by timely filing a

Charge of Discrimination with the U.S. Equal Employment Opportunity Commission’s

(“EEOC”) Baltimore Field Office regarding Defendant’s unlawful discriminatory and

retaliatory conduct on August 9, 2016.

       17.    On October 9, 2019 Defendant again submitted a “substantive response” in

the form of a Position Statement to the EEOC responding to Mrs. Allen’s Charge. The

Position Statement was twelve (12) pages long, very detailed, and contained no less than

26 exhibits. Many of the exhibits were documents created contemporaneously with the

events that gave rise to Mrs. Allen’s cause of action.

       18.    Again, Defendant asserted that the EEOC’s lack of alacrity was

“unacceptable,” but never once in their Position Statement did Defendant assert that they

had lost or destroyed documents or other evidence or that they have been unfairly

prejudiced — or prejudiced at all for that matter — in any way whatsoever.

                                             4
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 5 of 35



      19.    The EEOC issued a Right to Sue Notice to Mrs. Allen with a “Date

Mailed” date of August 19, 2020.

                             STATEMENT OF CLAIMS

                                   Factual Background

      20.    Defendant Maryland Live! operates one of the largest commercial casinos

in the United States. The Company employs a large and diverse workforce of over 2,800

employees.

      21.    Defendant Maryland Live! also has a handbook that includes a workplace

harassment policy, an anti-retaliation policy, a sexual harassment policy, an anti-bulling

policy and a complaint procedure for employees to utilize if they feel they are being

harassed. The handbook also outlines how and when an investigation will be conducted

and by whom.

      22.    The workplace harassment policy states that, “Discrimination or

harassment of a Maryland Live! Casino Team Member, whether by another Team

Member, customer, supplier, vendor, or other individuals present in the work

environment, will not be tolerated.” (emphasis added).

      23.    Defendant’s anti-retaliation policy “strictly prohibits any form of retaliation

against any Team Member or applicant who has made a good faith complaint as to an

incident of harassment . . .” The anti-retaliation policy explicitly protects those who

cooperate with an investigation of a complaint.

      24.    Defendant’s sexual harassment policy permits Team Members to address

harassment directly with the harasser and, if unsuccessful, Team Members are then

                                            5
         Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 6 of 35



required to report the conduct to their supervisor or Defendant’s Human Resources

Department (“HR”). The policy further states that, “All complaints of sexual harassment

will be promptly, thoroughly, impartially, and discreetly investigated by appropriate

management personnel or outside counsel.”

       25.    Finally, the complaint procedure states, “If any Team Member is subjected

to, has witnessed or has become aware of any harassment in violation of any of these

Policies, that Team Member must notify his or her direct Supervisor immediately. All

Supervisors and Managers are required to immediately report all complaints that come

to their attention under this policy to the Human Resources Department. All internal

investigations are to be administered by either the Human Resources or Surveillance

Department.” (emphasis original).

       26.    In practice, Defendant does not apply the various anti-harassment policies

to the Casino’s customers i.e. gamblers, or “players.” For example, during shift meetings,

Management would consistently address reported incidents of harassment from

customers — including threats of violence against Casino staff — by telling the staff that

“players get what they want,” “just put a note in the player’s file,” “you know how these

people (players) can be,” and “. . . that’s part of the job!”

       27.    Plaintiff, Mr. Christopher Allen, began employment with the Casino in

April 2013 as a Dual Rate Supervisor. In December 2013 he was promoted to the

position of Table Games Floor Supervisor. In that role, Mr. Allen was responsible for the

successful operation of the table games area ensuring integrity of the games, safeguarding



                                               6
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 7 of 35



company assets, and ensuring that guests have a favorable gaming experience. Mr. Allen

has over 13 years of experience in the casino industry.

       28.    Mr. Allen dutifully performed his job duties in this role and consistently

received positive feedback from management.

       29.    Plaintiff, Mrs. Nicole Allen, began employment with the Casino in April

2013 as a Table Games Floor Supervisor. Before the Casino opened to the public, Mrs.

Allen was promoted to Dual Rate Pit Manager.              Mrs. Allen has over 26 years of

experience in the casino industry.

       30.    Although her title was one of “Manager,” Mrs. Allen was still paid an

hourly rate and she was not considered part of “Management.” In this role, she was

responsible for overseeing the smooth operation of the Casino’s table games during her

shift. Mrs. Allen supervised and evaluated the performance of the Floor Supervisors,

Dealers, and Dual Rate Dealers. She also ensured that Dealers followed correct

procedures for table games. Mrs. Allen was responsible for responding to disputes

between gamblers and dealers. Mrs. Allen’s position was fast paced, hectic, provided

little down time, and was challenging and exhausting by any reasonable standard.

       31.    Mrs. Allen dutifully performed her job duties in this role and consistently

received positive feedback from management.

       32.    At all relevant times, Patrick Brewster (“Mr. Brewster”) was Defendant’s

daytime Shift Manager and one of Plaintiffs’ direct supervisors. Mr. Brewster had the

authority to hire, fire, promote, demote, or change rate of pay of anyone at both Mr. and

Mrs. Allen’s level. He also had the ability to eject or ban customers from the Casino.

                                             7
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 8 of 35



       33.    At all relevant times, Chong “Suk-E” Yeager (“Ms. Yeager”) was

Defendant’s daytime Assistant Shift Manager and was also one of Plaintiffs’ direct

supervisors. Ms. Yeager also had the authority to hire, fire, promote, demote, or change

rate of pay of anyone at both Mr. and Mrs. Allen’s level. She also had the ability to eject

or ban customers from the Casino.

       34.    P.M. (a pseudonym used for purposes of this Complaint) (also “Harasser”)

was a customer of the Casino and a notorious cheater known to the Casino’s Surveillance

Department (“Surveillance”) and roulette dealers. Ironically, P.M. was also a member of

the Casino’s top tier VIP customers, known as a “Chairman Player.”

       35.    P.M. is a Black male.

         Mrs. Allen is Sexually and Racially Harassed and Suffers a Hostile Work
                            Environment at the Hands of P.M.

       36.    On or about August 2015, P.M. was playing roulette and claimed to have

placed a bet that he did not actually place. Mrs. Allen was called over to the table to

resolve the dispute between P.M. and the dealer. In doing so, she called the Surveillance

team to review the footage of the bet and make a determination. The Surveillance team

reported back to Mrs. Allen that the player did not place the bet he was claiming. Mrs.

Allen reported the Surveillance team’s findings to P.M. and informed him that the dealer

was not going to pay him for a bet he did not place. P.M. then told her, “you are the only

one who calls Surveillance, everyone else just gives me the money.”

       37.    Mrs. Allen reported this incident to her Manager Suk-E Yeager, but Ms.

Yeager dismissed her complaint.


                                            8
          Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 9 of 35



       38.    Later that month, Mrs. Allen was called to another incident involving P.M.

and a dispute with a dealer over a bet. When Mrs. Allen approached the table, P.M. said,

“Oh no, not this bitch again…”

       39.    Mrs. Allen called Surveillance to check on the legitimacy of P.M.’s claim

of a “straight up” bet on the roulette table. Surveillance reported back to Mrs. Allen that

the bet that P.M. made was not a “straight up” bet as he claimed, but rather a “split”

(which pays much less). Mrs. Allen informed P.M. of the Surveillance Department’s

findings and informed him that the Casino was not going to pay him the “straight up”

amount.

       40.    P.M. then moved to a different pit in the Casino. Mrs. Allen informed the

Floor Supervisor in that pit — who happened to be Mr. Allen — that P.M. had just

claimed a “straight up” bet and that Surveillance confirmed a “split” bet moments earlier

in another pit.

       41.    P.M. noticed the exchange between Mr. and Mrs. Allen and after Mrs.

Allen left, he asked Mr. Allen, “what did she want?” Mr. Allen replied, “nothing, she

was just giving me your player number.” P.M. then tells Mr. Allen that Mrs. Allen is a

“bitch.” Mr. Allen informs P.M. that Mrs. Allen is his wife. P.M. responds, “well not for

nothing but your wife is a bitch.” Mr. Allen walked away and informed the Pit Boss of

his interaction with P.M.

       42.    Following this incident, at the next shift meeting, Mrs. Allen reported to

both Mr. Brewster and Ms. Yeager that P.M. was attempting to cheat on a regular basis



                                            9
           Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 10 of 35



(cheating is known as “taking shots” in Casino vernacular) and that he referred to her as a

“bitch.”

         43.   Mr. Brewster responded by telling Mrs. Allen to, “put a note in the player’s

file.”

         44.   In September of 2015, a floor person called Mrs. Allen to a roulette table to

resolve a dispute between the dealer and P.M. By now, the story was the same. P.M. had

claimed that he was entitled to a larger payout because he placed his bet “straight up” and

the dealer recorded P.M.’s bet as a “split.”         Mrs. Allen called Surveillance and

Surveillance reported back to her that P.M.’s bet was a “split” — not “straight up” as

P.M. had claimed.

         45.   Mrs. Allen reported the Surveillance team’s findings to P.M. and he was

enraged. He raised his voice and began yelling at Mrs. Allen. Screaming, he said, “You

are such a bitch! You never give me the benefit of the doubt!” Mrs. Allen calmly replied

that the Surveillance team reviewed the camera footage and the footage showed a “spilt”

bet.

         46.   Immediately after the incident, Mrs. Allen called the Manager’s office to

report both the cheating and the sexual harassment. Ms. Yeager picked up the phone and

Mrs. Allen told Ms. Yeager what had happened and that P.M. called her a “bitch.” Ms.

Yeager told Ms. Allen that she would come “right up.”

         47.   After sometime, Ms. Yeager finally made it to the Casino floor and claimed

to look for P.M. but reported back to Mrs. Allen that she could not find him.



                                             10
          Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 11 of 35



         48.   At that point, Mrs. Allen called Surveillance and asked them to take a still

image of P.M. and to forward that image to Mr. Brewster and Ms. Yeager. Surveillance

confirmed to Mrs. Allen that they had done so.

         49.   Sometime on or about October of 2015, P.M. got into yet another dispute

with a dealer at the roulette table. P.M. again claimed that he had placed a bet “straight

up” and the dealer recorded the bet as a “split.”

         50.   Mrs. Allen was summoned to this roulette table to resolve the dispute.

         51.   Upon seeing Mrs. Allen, P.M. yelled loudly and emphatically, “Oh, hell no!

Not this bitch again!” and “She never lets me win because she is a racist and a white

supremacist!”

         52.   Mrs. Allen simply called Surveillance and told them that she needed them

to review the video and report their findings as to P.M.’s last bet. Surveillance reported

back to Mrs. Allen that P.M.’s last bet was a “split.” Mrs. Allen informed P.M. that the

Casino was not going to pay P.M. the “straight up” payout. P.M. responded and said

loudly, “I knew you weren’t going to pay me! It’s because you’re white.” P.M. then

pointed to the cameras and said, “I bet everyone up there is white too.” P.M. yelled these

statements so loudly that patrons and and other Casino employees began staring at Mrs.

Allen.

         53.   Mrs. Allen walked away to immediately call to see if she could get a hold

of Mr. Brewster or Ms. Yeager to report P.M.’s cheating attempt and his harassing

behavior. Mrs. Allen was able to get a hold of both Mr. Brewster and Ms. Yeager and



                                             11
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 12 of 35



they both assured Mrs. Allen that they will come to the Casino floor immediately to

confront and speak with P.M.

       54.    At that moment, Mrs. Allen felt assured that P.M.’s conduct was going to

be promptly and appropriately addressed by Management. However, that feeling of

assurance was short lived as it took Mr. Brewster and Ms. Yeager over 30 minutes to

come to the Casino floor. At that point, P.M. was nowhere to be found.

       55.    Later that month, Mrs. Allen was again called to a roulette table to resolve a

dispute between a new Pit Boss that Mrs. Allen had been training, and P.M. As Mrs.

Allen approached the roulette table, P.M. rolled his eyes and said, “not this bitch again!”

       56.    Mrs. Allen conferred with the Pit Boss trainee and confirmed that P.M. had

claimed a “straight up” bet and the dealer had recorded a “split.” Both the Pit Boss

trainee and Mrs. Allen informed P.M. that they are calling Surveillance and will report

their findings to him.

       57.    Surveillance reported back that P.M.’s bet was a “split” bet, not a “straight

up.” The Pit Boss trainee informed P.M. of the Surveillance team’s findings. P.M.

responded by pointing to Mrs. Allen and asking the Pit Boss trainee, “Did she say it? She

won’t give me the bet because she is white and she’s a racist.”

       58.    Mrs. Allen asked the Pit Boss trainee to report P.M.’s attempted cheating

and his remarks to Mr. Brewster and to Ms. Yeager. Mrs. Allen witnessed her calling the

Manager’s office and reporting the entire incident.




                                             12
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 13 of 35



       59.    Sometime in early December 2015, Mrs. Allen was yet again called to a

roulette table to resolve a dispute over a bet between P.M. and a dealer. Again, P.M.

claimed to had made a “straight up” bet and the dealer recorded a “split” bet.

       60.    Mrs. Allen called Surveillance for a determination on P.M.’s claim. While

awaiting for a call back from the Surveillance team, P.M. berated Mrs. Allen and said,

among other things, “Fuck this! You’re not going to give it to me because I’m black and

you’re a racist bitch.”

       61.    Surveillance confirmed that the dealer was correct and that the bet was a

“split” and not a “straight up.” Mrs. Allen informed P.M. of the Surveillance team’s

findings and walked away.

       62.    Mrs. Allen then called the Manager’s office, and, after sometime, finally

reached Mr. Brewster. She told Mr. Brewster about P.M.’s latest cheating attempt and

about him calling her a bitch and a racist. Mr. Brewster informed Mrs. Allen that he will

be “right up” to confront P.M. and speak with him about his conduct. Mr. Brewster never

came and P.M. left the Casino.

       63.    Mrs. Allen was genuinely hurt and found P.M.’s conduct offensive. She

was particularly bothered by P.M.’s assertions that she was making race based decisions

with respect to his claims of “straight up” bets.

       64.    The very next day, during a pre-shift meeting — attended by Mr. Brewster,

Ms. Yeager, Mrs. Allen, and some of the Casino’s Pit Bosses — Mrs. Allen asked Mr.

Brewster, “What are we doing about P.M.?” She went on to say that P.M. is constantly

“taking shots” (cheating) and harassing her and other employees.

                                             13
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 14 of 35



       65.   Mr. Brewster responded by saying, “well its nothing you haven’t heard

before,” and laughed. Mr. Brewster went on to say that if it happens again, “just call

me!”

       66.   Mrs. Allen replied by telling Mr. Brewster that she had been calling him.

       67.   At that point, Mr. Brewster asked Mrs. Allen to “hang back” after the

meeting.

       68.   After the meeting, Mrs. Allen, Mr. Brewster, and Ms. Yeager met and

discussed the situation regarding P.M.

       69.   Mrs. Allen re-iterated that P.M.’s conduct was harassing and that he was

constantly cheating.

       70.   Mr. Brewster told Mrs. Allen that it was up to Management’s sole

discretion on how to handle a player like P.M. He went on to tell Mrs. Allen that “. . .

you know how these people (players) are. . .” and that dealing with conduct like P.M.’s

“was part of the job.” Mrs. Allen pushed back and told Mr. Brewster and Ms. Yeager

that in all of her years in the Casino business, she never had to deal with constant

cheating attempts and harassing behavior like P.M.’s. She acknowledged that she had

certainly encountered rude and demanding customers in the past, but those instances were

few and far between.     She reiterated that she had never witnessed such consistent

cheating and suffered through such constant harassment from a single player like she did

with P.M.

       71.   Overall Mr. Brewster’s and Ms. Yeager’s attitude toward the cheating and

the harassment was very lax.

                                           14
          Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 15 of 35



         72.   Mr. Brewster and Ms. Yeager reiterated that Mrs. Allen was free to put

notes in P.M.’s file in the “Pit Boss” computer program — the computer program that the

Casino utilized to, among other things, track players on the Casino floor.

         73.   On or about January 15, 2016 Mrs. Allen was yet again called to a roulette

table to resolve a dispute between a dealer and P.M. This time, P.M. claimed that the

dealer took his bets off the table and “threw” his chips back at him and that he had won a

“straight up” bet.

         74.   The dealer told Mrs. Allen that he was waiving his arm and announcing “no

more bets” when P.M. grabbed his arm and started placing bets.

         75.   At that point, Mrs. Allen called Surveillance for a determination on P.M.’s

claim.

         76.   While waiting for the Surveillance team to call back with its findings, P.M.

told Mrs. Allen that she should just pay him because he is a “Chairman” player and that if

his skin color were different —meaning if P.M. was white — she would have already

paid him for the “straight up” bet.

         77.   The Surveillance team called back and confirmed what the dealer had told

Mrs. Allen. Specifically, that the dealer had called off bets, that P.M. grabbed the

dealer’s arm, and that P.M. did not win the “straight up” bet or any bet for that matter.

Surveillance went on to say that P.M.’s chips were no where near the number that hit.

         78.   Mrs. Allen reported to P.M. the Surveillance team’s findings that he did not

win the “straight up” bet as he claimed or any bet at all. P.M. then went on a rant about

how white people lie and that the Surveillance team is probably white and racist too. He

                                             15
         Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 16 of 35



then went on to call Mrs. Allen and other Casino employees “racist mother fuckers” and

left. Mrs. Allen did not hear P.M. call her a “racist mother fucker.”

       79.     After this incident, Mrs. Allen called the management office to report what

happened, but no one picked up.         She also texted her manager, Ms. Yeager, (Mr.

Brewster was off that day) and reported that P.M. attempted to cheat and that he was “out

of control” and that his behavior “needs to be addressed.” Ms. Yeager never responded

or otherwise assisted Mrs. Allen. At that point it became clear to Mrs. Allen that

Management was not interested in correcting the hostile work environment, that they

were ignoring her cries for help, and that they viewed the racial and sexual harassment

“as part of the job!”

       80.     Later that evening, Mrs. Allen was assisting a Pit Manager when P.M. went

to sit down at a roulette table in the pit. As he sat down, P.M. started menacingly staring

at Mrs. Allen. Mrs. Allen asked P.M. if he was OK and he replied that he was staring at

someone behind her. P.M. then said loudly — making a scene — “I know what your

problem is Nicole, you’re a racist. Yeah! You’re a fucking racist.” P.M. then went on to

grab the attention of black patrons and started pointing at Mrs. Allen yelling, “look at this

racist bitch, she is the head of the KKK, this stupid white bitch, she’s so fucking dumb.”

This went on for some time. Then, P.M. went on to say, “I am a ‘Chairman,’ you will

regret this you fucking white supremacist.” He continued and said, “I’m going to go

above you, I’m going to get your job!”

       81.     Mrs. Allen told P.M. that she was offended by his comments because she is

not a racist at all.    In addressing P.M.’s racial harassment and his charge that she is a

                                              16
           Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 17 of 35



“white supremacist,” Mrs. Allen explained that by virtue of his raced based statements

towards her that he was actually the racist.

          82.   Mrs. Allen then called the “Pencil,” a type of supervisor who works

alongside Management in the Shift Manager’s office to find out who the Shift Manager

on duty was.       The Pencil responded and told her that Todd VanHettinga (“Mr.

VanHettinga”) was the Manager.

          83.   Mrs. Allen then asked for Mr. VanHettinga to come assist her with P.M.

and he promptly came and approached P.M.

          84.   Concerned that Ms. Yeager was unresponsive to her texts and calls and that

P.M. had put hands on a dealer, Mrs. Allen thought it prudent to write a statement

memorializing her altercations with P.M. Mrs. Allen’s statement included the detailed

back and forth where she told P.M. that his baseless claims of racism actually made him a

racist.

          85.   The statement Mrs. Allen wrote is known as a “table games incident

report.” On the bottom of the report, there is a signature line for “Management” and

another line for “Employee.”        Mrs. Allen signed on the signature line next to

“Employee.”       Although Mrs. Allen submitted the table games incident report to

Management, and the Casino submitted the report to the EEOC as an exhibit in their

position statement, Management refused to sign or otherwise acknowledge the incident

report because, if they did, there would be a written record of their knowledge of P.M.’s

harassment of Mrs. Allen. As demonstrated in their course of conduct, Management

preferred to ignore Mrs. Allen’s cries for help and written pleas because they knew that

                                               17
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 18 of 35



P.M’s conduct was unlawful and they further knew that they had a legal obligation to

protect Mrs. Allen. An obligation they obviously did not want to undertake.

       86.    In the following days, Mr. Brewster and Ms. Yeager sat down with Mrs.

Allen and she told them about the incidents that occurred on January 15 with P.M. and

further recounted all of his past cheating and harassing conduct. Mr. Brewster was aware

of Mrs. Allen’s table games incident report, they discussed it, and he told Mrs. Allen not

to worry and that her job was safe.

       87.    When Mrs. Allen pressed Mr. Brewster about how he was going to handle

P.M. he responded, “If you see him, just call me so that I can talk to him.”

       88.    The Casino did not immediately investigate the January 15 incident.

       89.    On or about January 29, 2016, Mrs. Allen saw P.M. go to a high limit black

jack table. She immediately called the Shift Manager’s office looking for Mr. Brewster

or Ms. Yeager but there was no answer. She then asked the Pit Boss if he had seen Mr.

Brewster and he replied that he had not. She asked the Pit Boss if he could try to get a

hold of Mr. Brewster on his cell phone and he said he would. She then proceeded to call

every phone line in the shift manager’s office but no one answered.

       90.    After P.M. left the blackjack table, Mrs. Allen went and spoke to the dealer.

The dealer reported to Mrs. Allen that P.M. was ranting about how he was going to get

Mrs. Allen fired from the Casino and that he had already filed a complaint against her

and that he had already spoken to upper management about her and that she and other

Casino staff members were racist.



                                            18
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 19 of 35



       91.    Mrs. Allen asked the dealer if she would be willing to write a statement

about what P.M. had told her and the dealer agreed. Mrs. Allen took the statement and

gave it to the Pencil and asked the Pencil to give it to Mr. Brewster and the Pencil agreed.

       92.    Later that day, when Mrs. Allen was on a work break, she found Ms.

Yeager in a different part of the Casino and told her what happened with P.M.

       93.    The next day, at a pre-shift meeting — attended by Mr. Brewster, Ms.

Yeager, Mrs. Allen, and some of the Casino’s Pit Bosses — Mrs. Allen brought up the

incident with P.M. and explained that P.M. is going around telling folks that she is racist

and that he is going to get her fired and that dealers who do not pay him out for “straight

up” bets are racist too.    Mr. Brewster told Mrs. Allen not to worry about P.M.’s

statements because everyone knows that she is not a racist. He then asked her to “hang

back” after the meeting.

       94.    After the meeting, Mrs. Allen, Mr. Brewster, and Ms. Yeager met. Mr.

Brewster asked Mrs. Allen why she had not called him when she saw P.M. Mrs. Allen

explained that she did in fact call for both him and Ms. Yeager but no one answered the

phone. She went on to say that she later found Ms. Yeager during her break and reported

what happened to her. Mr. Brewster began yelling at and berating Ms. Yeager for not

notifying him as soon as she heard from Mrs. Allen.

       95.    A few days later, Mrs. Allen was yet again called to a roulette table to

resolve a dispute between a dealer and a player. As she approached, she saw that the

player was P.M. P.M. was again claiming that he placed a “straight up” bet. Mrs. Allen

called Surveillance and the Surveillance team found that P.M. placed a “split” bet, not a

                                             19
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 20 of 35



“straight up” bet as he claimed. Mrs. Allen informed P.M. of the Surveillance team’s

findings.

       96.     P.M. began to yell at Mrs. Allen and called her a “racist” and a “cunt” and

told her that he is going to get her fired.

       97.     Mrs. Allen walked away and called Ms. Yeager. Ms. Yeager answered the

call and Mrs. Allen told her about the interaction that just transpired with P.M.

       98.     Ms. Yeager instructed Mrs. Allen to move to another pit. Mrs. Allen did as

instructed.

       99.     On or about February 6, 2016, Mrs. Allen was helping a new floor person

at a roulette table when P.M. suddenly approached and began playing.                Mrs. Allen

walked to the pit phone and began calling for Mr. Brewster and Ms. Yeager. Neither of

them answered. While telephoning for Management, Mrs. Allen overheard P.M. tell the

new floor person — who is a black male — that he needs to watch his back around Mrs.

Allen because she is a “racist” and a “white supremacist.”

       100.    Mrs. Allen was then called to a different pit to handle an issue and left the

pit where P.M. was playing roulette.

       101.    On her way to the other pit, she was looking for either Mr. Brewster or Ms.

Yeager but they were nowhere to be found.

       102.    About 5 mins later, Mrs. Allen was called back to the roulette table where

P.M. was playing to resolve a dispute over a bet that P.M. had placed. P.M. was claiming

that he had placed a “straight up” bet and the dealer recorded a “split” bet.



                                              20
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 21 of 35



       103.   Mrs. Allen then called the Surveillance team to review P.M.’s bet and the

Surveillance team reported that P.M.’s last bet was a “split.” Mrs. Allen informed P.M.

of the Surveillance team’s findings.

       104.   At that point, P.M. called Mrs. Allen “the head of the KKK” and told her

that if he was white, she would just believe him and just pay him out for a “straight up”

bet. P.M. then went on to grab the attention of other black patrons of the Casino — as he

had done before — and he pointed to Mrs. Allen and yelled, “she is the head of the

KKK.”

       105.   Mrs. Allen walked away and began attending to other matters that needed

her attention on the Casino floor. Throughout the rest of her shift, she kept an eye out for

Mr. Brewster and Ms. Yeager but did not find them.

                Mr. Brewster Conducts a Sham Investigation into Mrs. Allen

       106.   At the end of her shift, Mrs. Allen sent a text to Mr. Brewster and Ms.

Yeager informing them that she feels it necessary to escalate her complaints of a “hostile

work environment” to the Human Resources Department because of P.M.’s constant and

unbearable harassment of her. In her text, Mrs. Allen references statements that she had

collected from her co-workers and given to the Pencil to file. Mr. Brewster simply

responded, “you were supposed to call me.”

       107.   Instead of notifying the Human Resources Department of Mrs. Allen’s

complaints — as the handbook requires — Mr. Brewster, on the very next day, February

7, 2016, started to “paper the file” by writing self-serving signed statements to counter



                                            21
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 22 of 35



balance the statements Mrs. Allen collected from her co-workers on January 29th and

February 6th (the previous day).

       108.   In his self-serving statements, Mr. Brewster perpetuates a false narrative

that Mrs. Allen was insubordinate because she failed to call or notify him of P.M.’s

presence in the Casino.

       109.   The day after that, February 8, 2016, Mr. Brewster got a Supervisor to write

a one-sided “table games incident report” of an interaction Mrs. Allen had with P.M.

twenty-four (24) days earlier.

       110.   The statement from the Supervisor formed the Casino’s basis for Mrs.

Allen’s termination in the coming days. The Casino took the position that Mrs. Allen’s

conduct described in the Supervisor’s table games incident report constituted “a complete

disregard of the Company’s customer service standards” and was egregious enough to

warrant termination.

       111.   Unlike Mrs. Allen’s table games incident report, the Supervisor’s table

games incident report was signed by both Mr. Brewster and the Supervisor.             Mr.

Brewster signed on the line for “Management” and the Supervisor signed on the line

labeled “Employee.”

       112.   No one from the casino ever communicated to Mrs. Allen why the

supervisor failed to report such a “complete disregard of the Company’s customer service

standards” that warranted termination for twenty-four (24) days.




                                            22
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 23 of 35



       113.   Two days later, on February 10, 2016 Mr. Brewster got another employee

to write a one-sided table games incident report of the same interaction Mrs. Allen had

with P.M. But now, it was twenty-six (26) days after the fact.

       114.   This statement substantially mirrors the statement submitted two (2) days

earlier by the Supervisor.

       115.   This statement also formed the Casino’s basis for Mrs. Allen’s termination

in the coming days. The Casino took the position that Mrs. Allen’s conduct described in

this statement from the employee’s table games incident report constituted “a complete

disregard of the Company’s customer service standards” and was egregious enough to

warrant termination.

       116.   This table games incident report was also signed by Mr. Brewster on the

line for “Management.” The employee signed on the line labeled “Employee.”

       117.   The Casino did not discipline in anyway whatsoever either the Supervisor

or the employee for their failure to immediately report such egregious conduct that

constituted “a complete disregard of the Company’s customer service standards” that

warranted the termination of Mrs. Allen.

                  Mrs. Allen’s Employment with the Casino is Terminated

       118.   On or about Sunday, February 14, 2016, Mrs. Allen, while working her

shift, saw P.M. and immediately called for Mr. Brewster. Mr. Brewster answered the call

and told her he will be right up and hung up the phone. He then quickly texted Mrs.

Allen and told her to switch pits with another employee. Mrs. Allen did as instructed. To



                                           23
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 24 of 35



Mrs. Allen’s knowledge, Mr. Brewster never came up to the Casino floor to confront

P.M. or otherwise address his harassing behavior.

       119.      Mrs. Allen was off for the next few days and when she got back to work on

Wednesday February 17, 2020 she was called into the Casino’s Human Resources

(“HR”) office two (2) hours into her shift. There, she was told by Human Resources

Business Partner Ms. Laura Liquornik (“Ms. Liquornik”) that she was being suspended

without pay, pending an investigation.

       120.      Two days later, on February 19, 2016 Ms. Liquornik called Mrs. Allen to

the Casino’s HR office. There she told her that as a result of her investigation, she was

being terminated for “an aggressive confrontation with a Chairman player [P.M.] that

included profane language. . .” (full name in original) and that constituted a complete

disregard of the Company’s customer service standards and was egregious enough to

warrant termination. Ms. Liquornik further informed Mrs. Allen that she was also being

terminated for insubordination for failing to contact her managers when her harasser,

P.M. was in the building.

       121.      Ms. Allen pushed back — flat out denied all those allegations — and asked

Ms. Liquornik “what investigation?” Mrs. Allen pushed on and stated, “You didn’t

bother to ask me a single question.” Ms. Allen reiterated that she did not use profane

language toward P.M. and that P.M. had regularly used profane language toward her and

that management had failed to address her concerns of harassment. Ms. Liquornik

acknowledged that she did not bother to ask Mrs. Allen a single question as part of her

investigation.

                                              24
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 25 of 35



       122.      Ms. Liquornik did not actually conduct an investigation into Mrs. Allen or

her claims of harassment by P.M. in anyway and failed to write up any sort of report or

findings other than the termination paperwork.

       123.      Mrs. Allen was then escorted from the building.

   Mr. Allen Opposes Mrs. Allen’s Discriminatory and Unlawful Suspension and
                                  Termination

       124.      In the days between Mrs. Allen’s suspension and termination, Mr. Allen

met with Ms. Liquornik to oppose Mrs. Allen’s suspension.

       125.      Specifically, Mr. Allen complained that P.M. should have been banned

from the Casino long ago not only for his constant cheating but for his prolonged,

unaddressed, and continued harassment of Mr. Allen’s wife, Mrs. Allen.

       126.      He reiterated that Mrs. Allen was the victim of sexual and racial harassment

at the hands of P.M. and told Ms. Liquornik about Management’s repeated failures to

keep her safe.

       127.      Ms. Liquornik dismissed Mr. Allen’s complaints and told him that it was

not her “place” to investigate or otherwise look into P.M.’s conduct because he was a

customer and not an employee.

       128.      At a pre-shift meeting — attended by Mr. Allen, Mr. Brewster and other

Casino employees — Mr. Allen asked Mr. Brewster to clarify the proper protocol for

reporting harassment by a customer.




                                               25
          Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 26 of 35



      129.    Mr. Brewster berated Mr. Allen — in front of his co-workers — for asking

such a question. On top of that, Mr. Brewster refused to answer the question. Mr.

Brewster then told Mr. Allen to come to his office after the meeting.

      130.    In his office, Mr. Brewster told Mr. Allen that he cannot have him “starting

a riot” at work and that he expects Mr. Allen “to be professional” while at work. Mr.

Brewster elaborated and told Mr. Allen that “being professional” meant that he had to

keep quiet and could not oppose, react, or otherwise protest his wife’s termination. He

referred to Mrs. Allen’s termination as “the recent event involving Nikki,” he specifically

stated that “due to recent events, I can’t have you react or complain about what happened,

you can’t be emotional, you have to be professional.” Mr. Brewster made it clear that he

did not want to hear about Mr. Allen discussing the circumstances surrounding his wife’s

termination with other employees. Mr. Brewster went on to instruct Mr. Allen that he is

not to talk to other employees “about the recent events involving Nikki.” Mr. Brewster

further made it clear that Mr. Allen would be disciplined if he continued to oppose or

“bring up” his wife’s termination.

      131.    Mr. Brewster also instructed Mr. Allen that he was not to get into an

argument with P.M. and that if P.M. began harassing him, that Mr. Allen was to call Mr.

Brewster or Ms. Yeager.

      132.    On or about March 24, 2016 Mr. Allen was supervising the Casino floor

when he noticed P.M. at a roulette table place a “split” bet and, as one of the numbers in

the “split” hit, P.M. claimed that the bet was a “straight up” bet and sought a 35 to 1

payout.

                                            26
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 27 of 35



       133.   Mr. Allen, in an effort to protect Casino assets, intervened and informed

P.M. that he saw him place the bet as a “split.”

       134.   P.M. became irate and began yelling at Mr. Allen saying, “Go get Pat! Get

Pat’s ass out here. Pat will pay me! Get his ass out here!”

       135.   Mr. Allen calmly informed P.M. that Mr. Brewster was not currently in the

Casino because he had left for the day and — ever mindful of his instructions not to

argue with P.M. — he turned around to call his Pit Boss on the phone to come deal with

P.M. P.M. then started yelling, “that’s right, call your boss, get someone else out here,

I’m not dealing with your stupid ass!”

       136.   P.M. then went on to scream something to Mr. Allen about Mrs. Allen’s

termination. Mr. Allen, in an effort to gather information and evidence in support of his

wife’s EEO claim — directly from her harasser — turned around and asked P.M. if he

could repeat what he had just said about his wife’s termination.

       137.   P.M. yelled at the top of his lungs, “That’s how I took your wife’s job, and

I’ll take your job too.” At that point, fearing that P.M. had the potential for violence, Mr.

Allen motioned for a nearby security guard to come and take control of the situation.

       138.   After the security guard arrived, the Pit Boss came, and then 4-5 other

security guards arrived and P.M. appeared to have calmed down.

       139.   After some time passed, P.M. — in talking to the security guards —

bragged to them that he wanted to “put his hands on” Mr. Allen and that if he did, he

would end up in “real trouble.”



                                             27
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 28 of 35



       140.   Then, Mr. Allen was escorted to the Shift Manager’s office and after about

45 minuets, shift manager Johnny Petrovitch (“Mr. Petrovitch”) came in to speak with

Mr. Allen.

       141.   Mr. Petrovitch told Mr. Allen that he was watching the video of the entire

incident and informed Mr. Allen that he had handled the situation correctly up to a point.

He told Mr. Allen that he saw him turn away from P.M. and call for the Pit Boss but that

at some point he reengaged P.M. and that was wrong of him.

       142.   Mr. Allen stated that he reengaged P.M. because he had said something

about his wife’s termination. Mr. Petrovitch told Mr. Allen, “you can’t go back at him,

I’ve got to suspend you pending investigation.” Mr. Allen was suspended and sent home.

       143.   Approximately six days later, Mr. Allen’s employment with the Casino was

terminated by Ms. Liqournik for being “argumentative” and “hostile” toward P.M.

       144.    The Casino did not investigate the interaction between Mr. Allen and

P.M. in anyway and failed to write up any sort of report or findings other than the

termination paperwork. While on suspension pending investigation, the Casino never

interviewed Mr. Allen or otherwise asked him a single question relating to the interaction

with P.M.

       145.   After Mr. Allen’s termination, Mr. Brewster told Casino employees during

a pre-shift meeting that the Allen’s were suing the Casino.

        Management Had the Ability to Locate P.M. in the Casino the Entire Time

       146.   The Casino’s computer system has sophisticated player tracking and

management software that allows management and/or security to see where a player is

                                            28
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 29 of 35



playing in real time or when a player cashes in or out. They also have the ability to put a

pop up on the screen whenever a player swipes in or cashes in or out. That pop up can

alert a dealer or cashier to call management or security.

                            COUNT I
  DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
          ACT OF 1964, AS AMENDED, 42 U.S.C. § 2000e et seq.

       147.   Plaintiffs reallege and incorporate by reference each and every allegation

contained in each and every aforementioned paragraph as though fully set forth herein.

       148.   Plaintiff Mrs. Allen suffered sexual and racial harassment at the hands of

Defendant’s customer/gambler in the form of a hostile work environment.                The

Harasser’s conduct was severe in that he used derogatory and pejorative language

regularly in the course of conducting business. The Harasser repeatedly referred to Mrs.

Allen as a “bitch,” a “cunt,” a “white supremacist,” “the head of the KKK,” a “racist,” a

“racist bitch,” a “racist mother fucker,” and a “stupid white bitch.”

       149.   The Harasser’s conduct was pervasive.         The Harasser persistently and

consistently engaged in a highly offensive, unwelcomed speech and conduct either

directed at Mrs. Allen or in the presence of Mrs. Allen for approximately six (6) months.

       150.   At all times, the Harasser’s speech and conduct was unwelcomed by the

Plaintiff, Mrs. Allen.   Mrs. Allen never indicated in any way whatsoever that she

welcomed the Harasser’s speech or conduct.

       151.   The Harasser’s speech and conduct was sufficiently offensive to create an

environment that would be viewed by the reasonable person as hostile or abusive.



                                             29
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 30 of 35



      152.   At all times Mrs. Allen considered the Harasser’s unwelcomed speech and

conduct highly offensive. Because of the Harasser’s highly offensive, unwelcome speech

and conduct, Mrs. Allen suffered emotional distress, embarrassment, humiliation, mental

anguish, loss of enjoyment of life, depression, anxiety, severe stress, and loss of sleep.

This led Mrs. Allen’s performance at work to suffer.

      153.   Because of Mrs. Allen’s gender (female) and race (white) she would not

have suffered the abuse and hostility at the hands of the Harasser.         The Harasser

persistently and consistently engaged in a highly offensive, unwelcomed speech and

conduct either directed at Mrs. Allen or in the presence of Mrs. Allen because she was

female and white.

      154.   Mrs. Allen repeatedly complained to her direct and immediate supervisors.

      155.   Defendant Maryland Live! did not act reasonably in preventing and/or

correcting acts of sexual and racial harassment. The Company’s anti-harassment policy

was not followed in this case. Instead, management overrode the written anti-harassment

policy and implemented a new one when it came to customers harassing employees. The

new policy, communicated orally at shift meetings, provided that “players get what they

want,” and an employee’s only redress was to “put a note in the player’s file,” and that

getting regularly sexually and racially harassed at work by the same person was just “part

of the job!” Mr. Brewster’s statements to Mrs. Allen served to override the Company’s

sexual harassment policy concerning how to handle concerns about possible

discrimination or harassment.



                                           30
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 31 of 35



      156.    The Plaintiff, Mrs. Allen, acted reasonably by going to Mr. Brewster and

Ms. Yeager first with her complaints because the written sexual harassment policy called

for harassment victims to report instances of harassment to their immediate supervisor.

Further, Mrs. Allen was reasonable in planning to escalate her concerns to the Human

Resources Department.

      157.    Mrs. Allen was terminated as a result of her threatening to report her

complaints to the Human Resources Department.

      158.    Mr. Allen was subsequently barred from opposing or investigating Mrs.

Allen’s discriminatory and/or retaliatory suspension and subsequent discharge from

employment.

                           COUNT II
 RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
           OF 1964, AS AMENDED, 42 U.S.C. § 2000e et seq.


       159. Plaintiffs reallege and incorporate by reference each and every allegation

contained in each and every aforementioned paragraph as though fully set forth herein.

       160. Through Defendant’s actions, Defendant retaliated against Mrs. Allen in

violation of Title VII by terminating her employment when she notified her immediate

supervisors that she was going to escalate her complaints of sexual and racial harassment

to the Human Resources Department. Before she went to complain, her immediate

supervisor conducted a sham investigation and ordered the Human Resources Department

to terminate her employment. Mrs. Allen’s employment was terminated because of her

opposition to Maryland Live! Casino’s unlawful employment practices.


                                           31
        Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 32 of 35



        161. Mr. Allen’s employment was terminated as a further act of retaliation

against Mrs. Allen. But for Mrs. Allen engaging in protected activity under title VII, Mr.

Allen’s employment would not have been terminated.

        162. Alternatively, Mr. Allen’s employment was terminated because he openly

opposed Mrs. Allen’s discriminatory and retaliatory termination. Mr. Allen’s opposition

to Mrs. Allen’s termination was protected activity under Title VII. But for Mr. Allen’s

opposition to Mrs. Allen’s suspension and termination, his employment would not have

been terminated.

        163. Alternatively, Mr. Allen was terminated for his lawful and rightful efforts

to gather facts and information in support of his wife’s EEO complaint. These efforts in

support of Mrs. Allen’s EEO complaint are protected under Title VII. But for Mr.

Allen’s protected activity in gathering facts and information in support of Mrs. Allen’s

EEO complaint, his employment would not have been terminated.

        164. Mr. Allen’s rights under Title VII were further violated when he was

instructed not to oppose, react, or otherwise protest his wife’s discriminatory and

retaliatory termination or face an adverse employment action.

        165. The effect of the practices complained of in this Complaint have been to

deprive the Plaintiffs’, Mr., and Mrs. Allen of employment because they engaged in

activity protected under Title VII.

        166. The unlawful employment practices complained of in this Complaint were

intentional.



                                           32
           Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 33 of 35



          167. The unlawful employment practice complained of in this Complaint were

done with malice or with reckless indifference to the Plaintiffs’ federally protected rights.

                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs Mr. and Mrs. Allen respectfully request the following

relief:

          A. A declaratory judgment that Defendant has discriminated against Plaintiffs in

violation of Title VII;

          B. A declaratory judgment that Defendant has retaliated against Plaintiffs in

violation of Title VII;

          B. A permanent injunction enjoining Defendant and its agents, employees and/or

representatives from engaging in any further acts of discrimination or retaliation as set

forth above;

          C. An Order requiring Defendant to initiate and implement programs that will

remedy the effects of Defendant’s past and present acts of discrimination and retaliation;

          D. An Order requiring Defendant to initiate and implement systems to ensure that

individuals who engage in protected activity pursuant to Title VII or any other anti-

discrimination law are treated in a non-retaliatory manner;

          E. An award of back pay, lost benefits, and other damages for lost compensation

and job benefits suffered by Plaintiffs in an amount to be determined at trial;

          F. An award for any actual monetary losses sustained by Plaintiffs as a direct

result of Defendant’s Title VII violations;



                                              33
            Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 34 of 35



        G. An award of compensatory damages to Plaintiffs in an amount to be determined

at trial;

        H. An award of punitive damages to Plaintiffs for Defendant’s malicious and

reckless conduct described herein in an amount to be determined at trial; and

        I. Any other equitable relief to which Plaintiffs are entitled, including, but not

limited to, expungement of any negative information contained in their personnel file;

        J. An award of litigation costs and expenses, including reasonable attorneys’ fees

to Plaintiffs;

        K. Pre-judgment and post-judgment interest; and

        L. Such other and further relief as the Court may deem just and proper.



                               DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury of all issues so triable.




                                             Respectfully submitted,

                                                            /s/

                                             David Manuel Baña (Bar No. 21292)
                                             Law Office of David Baña, Esquire
                                             129 Slade Ave
                                             Pikesville, MD 21208
                                             Tel.: (443) 742-2390
                                             Fax: (410) 670-7573
                                             E-mail: david@davidbana.com



                                               34
       Case 1:20-cv-03269-CCB Document 1 Filed 11/11/20 Page 35 of 35



                                   Attorney for Plaintiffs Christopher Allen and
                                   Nicole Allen



Dated: November 11, 2020




                                     35
